SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 28, 2012 SAVWATT USA, INC. (Exact name of registrant as specified in its charter) Delaware 000-52402 27-2478133 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 475 Park Ave South, 30th Floor New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(646) 545-6871 1100 Wicomico Street, Suite 700, Baltimore, MD 21224 (Former name or former address, if changed since last report.) Copies to: Andrea Cataneo, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Telephone: (212)930-9700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2., below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 28, 2012, SavWatt USA, Inc. (the “Company”) received an e-mail from Christakis Paphites (the “Resignation Notice”) pursuant to which Mr. Paphites resigned as a director of the Company. Mr. Paphites’s Resignation Notice is being filed with this Current Report as Exhibit 99.1.The Company has provided Mr. Paphites a copy of this disclosure it is making in response to this Item 5.02 no later than the date of filing of this Current Report with the Securities and Exchange Commission (“SEC”).The Company will provide Mr. Paphites with the opportunity to furnish the Company as promptly as possible with a letter addressed to the Company stating whether he agrees with the statement made by the Company in response to this Item 5.02 and, if not, stating the respects in which he does not agree.The Company will file any letter received from Mr. Paphites with the SEC as an exhibit by amendment to this Current Report within two business days after receipt by the Company. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Notice of Resignation by Christakis Paphites 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SAVWATT USA, INC. Date: July 24, 2012 By: /s/ Isaac H Sutton Isaac H. Sutton Chief Executive Officer 3
